Citation Nr: 1518544	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-39 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in January 2013, and then again in November 2013 and August 2014 when the Board remanded the above issues for further development.  The case has been returned to the Board for further appellate review at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

1.  Tinnitus was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in June 2005, prior to the initial adjudication of his claim of service connection, giving him proper notice in terms of what the evidence must show for his claims to be granted.  Then, in March 2006, the Veteran was sent a letter detailing how disability ratings and effective dates are established.  The Board notes that this latter letter was sent after the initial adjudication of his claim.  However, the U.S. Court of Appeals for the Federal Circuit has held that a supplemental statement of the case can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  Here, both a statement of the case and multiple SSOCs have been issued for the Veteran's claim.  Thus, the timing defect in the notice has been rectified, Prickett, 20 Vet. App. at 376, and the Veteran has been given proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

There is no indication of outstanding treatment records.  The Veteran was also afforded a VA audiology examination in September 2014 for his claim.  This opinion was also in substantial compliance with the Board's August 2014 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss and now tinnitus, see Fountain v. McDonald, --- Vet. App. ----, No. 13-0540 (Feb. 9, 2015), become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  At his most recent VA audiology examination, in September 2014, all of the Veteran's puretone thresholds were above 25 decibels.  He therefore has a hearing disability for VA purposes.  The Veteran is also competent to report tinnitus, Washington v. Nicholson, 21 Vet. App. 191, 195 (2007), and tinnitus was identified on the recent VA audiology examination.

In service acoustic trauma is also conceded.  The Veteran has testified that he had such noise exposure in service as a result of rifle range practice.  The Board finds him credible.  

An existence of a nexus between his current hearing disability and his in-service acoustic trauma remains to be determined.  As with other elements of service connection, the evidence must at least be in equipoise regarding whether there is a linkage between current hearing loss and tinnitus with any incident in service, including acoustic trauma.  

There is lay evidence of continuity of symptomology since service.  In his testimony before the Board, the Veteran stated that tinnitus and unspecified hearing problems began in boot camp, after shooting an M-1 rifle on the shooting range.  During his first VA examination, the Veteran testified that his first noticed his hearing loss after he retired in 1991.  He similarly reported that his tinnitus began during his post-service employment as a truck driver.  In his second VA audiology examination, in September 2014, he stated that his hearing loss and tinnitus began after he separated from service.  While the Veteran is competent to describe when his audiology problems began and whether they persisted since service, his descriptions of when they started are not consistent and unreliable.  The Board also notes the Veteran's assertion at his first VA examination that he underwent audiology tests as part of Department of Transportation physicals for his work as a truck driver.  However, he denied ever learning the results.  It would seem logical that if hearing tests were required for his job and the testing had revealed abnormality, the Veteran would have been told this.  The Veteran's sister, in June 2006, submitted a letter in support of his claim.  She wrote that the Veteran had hearing problems a "few months after service".  She personally did not pay attention to any hearing difficulties of the Veteran because she was married, but her mother brought it to her attention.  This statement relies upon the sister's recollection of what her mother told her about events almost 50 years earlier.  It is of limited probative value and when considered with the overall record, does not establish continuity of symptoms since service.  

The medical evidence of record weighs against the finding of a nexus.  The VA examination in September 2014 was adequate for rating purposes.  The examiner considered the lay statements of the Veteran and his sister.  While he noted that the whisper test performed at the Veteran's separation examination was in no way diagnostic, he found the Veteran's hearing difficulties less likely than not related to his military service.  Specifically, he noted the Veteran's family history of hearing loss, a history of occupational noise exposure from his post-service career as a truck driver, and recreational use of loud power tools.  He noted that this was strong evidence of intervening causes to his current bilateral high frequency sensorineural hearing loss.  He stated that the Veteran's tinnitus was a symptom associated with his hearing loss.  

The Veteran believes that his current hearing loss and tinnitus are related to noise exposure during military service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to auditory disability is commonly known and, therefore, the Veteran's testimony that his hearing loss and tinnitus are related to his in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

In essence, the Board finds that a preponderance of the evidence is against a finding that hearing loss and tinnitus are related to active service.  As such, service connection is not for application.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


